FILED
                            NOT FOR PUBLICATION
                                                                             JUL 03 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


SHANTIA HASSANSHAHI,                )         No. 17-56508
                                    )
       Plaintiff-Appellant,         )         D.C. No. 2:17-cv-00377-R-JPR
                                    )
       v.                           )         MEMORANDUM*
                                    )
DRUG ENFORCEMENT                    )
ADMINISTRATION; FEDERAL             )
BUREAU OF INVESTIGATION;            )
UNITED STATES DEPARTMENT )
OF JUSTICE; U.S. DEPARTMENT )
OF HOMELAND SECURITY;               )
UNITED STATES OF AMERICA; )
UTTAM DHILLON, in his               )
official capacity as Acting DEA     )
Administrator; WILLIAM P. BARR, )
Attorney General, in his official   )
capacity as Attorney General; KEVIN )
McALEENAN, in his official capacity)
as Acting Secretary, Department of )
Homeland Security; CHRISTOPHER )
A. WRAY, Director of the Federal    )
Bureau of Investigation; DOES 1-10, )
                                    )
       Defendants-Appellees.        )
                                    )




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Appeal from the United States District Court
                         for the Central District of California
                       Manuel L. Real, District Judge, Presiding

                                Submitted June 12, 2019**
                                  Pasadena, California

Before: FERNANDEZ, WARDLAW, and BYBEE, Circuit Judges.

      Shantia Hassanshahi appeals the district court’s order granting the motion to

dismiss1 filed by the United States, United States Drug Enforcement

Administration, and others2 (hereafter collectively, DEA). We affirm.

      Hassanshahi asserts that the district court abused its discretion when it

denied his late motion to extend the filing deadline for his opposition to the motion

to dismiss,3 and thereafter treated his failure to file the opposition as consent to the


      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      1
          See Fed. R. Civ. P. 12(b)(1).
      2
        Those are: the Federal Bureau of Investigation (FBI); the Department of
Justice (DOJ); the Department of Homeland Security (DHS); Uttam Dhillon, in his
official capacity as Acting DEA Administrator; Christopher A. Wray, in his
official capacity as Director of the FBI; William P. Barr, in his official capacity as
Attorney General; and Kevin McAleenan, in his official capacity as Acting
Secretary of DHS. Public officers sued in their official capacities are automatically
replaced by their successors. Fed. R. Civ. P. 25(d).
      3
       See C.D. Cal. R. 7-9. His motion was filed a week after the deadline
passed.

                                            2
granting of the motion to dismiss.4 We disagree. A motion to extend time after a

filing deadline has passed may be granted upon a showing of excusable neglect.

See Fed. R. Civ. P. 6(b)(1)(B); see also Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 391–92, 395, 113 S. Ct. 1489, 1496, 1498, 123

L. Ed. 2d 74 (1993). We agree with the district court that Hassanshahi failed to

present a basis that would justify his failure to timely file his motion to extend

time. See Petrone v. Veritas Software Corp. (In re Veritas Software Corp. Sec.

Litig.), 496 F.3d 962, 973–74 (9th Cir. 2007); Gwaduri v. I.N.S., 362 F.3d 1144,

1146 (9th Cir. 2004); Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per

curiam); Kyle v. Campbell Soup Co., 28 F.3d 928, 930 (9th Cir. 1994); cf. Pincay

v. Andrews, 389 F.3d 853, 859 (9th Cir. 2004) (en banc). We note, by the way,

that Hassanshahi failed to plead claims on which he could prevail.5

      AFFIRMED.




      4
          See C.D. Cal. R. 7-12.
      5
        Because his failures are dispositive, we need not and do not address the
other issues he raises on appeal.

                                           3